Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 23, 2013                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  144327(22)(23)                                                                                                      Justices




  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                 SC: 144327
                                                                    COA: 306106
                                                                    Oakland CC: 2010-233501 FC
  DONALD MICHAEL HARDY,
           Defendant-Appellant.

  _____________________________________


          On order of Chief Justice, the motion by plaintiff-appellee for permission to use a
  demonstrative exhibit at oral argument is considered, and it is denied. The Court’s
  review of the issues in this case must be confined to matters preserved in the record of the
  trial court proceedings.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 23, 2013                      _________________________________________
                                                                               Clerk